                        2:19-cv-02354-CSB-EIL # 24             Page 1 of 2
                                                                                                       E-FILED
                                                                     Friday, 04 December, 2020 10:55:32 AM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

 SANTIAGO CALLE,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
         vs.                                         )           No. 2:19-cv-02354-CSB-EIL
                                                     )
 TARGET CORPORATION,                                 )
                                                     )
                Defendant.                           )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       NOW COME the Parties, Plaintiff, Santiago Calle; and Defendant, Target Corporation;

and hereby stipulate that this matter is to be dismissed, with prejudice, pursuant to Rule 41 of the

Federal Rules of Civil Procedure with each party to bear their own respective attorney’s fees and

court costs.

 By: /s/Gray Mateo-Harris                                By: /s/Ronald S. Langacker
 Gray Mateo-Harris (ARDC No. 6297139)                    Ronald S. Langacker
 Fox Rothschild LP                                       Langacker Law, Ltd.
 321 N. Clark Street, Suite 1600                         210 N. Broadway Ave.
 Chicago, Illinois 60654                                 Urbana, Illinois 61801
 GMateo-Harris@Foxrothschild.com                         langackerlaw@gmail.com
 Attorney for Defendant                                  Attorney for Plaintiff




                                                 1
                       2:19-cv-02354-CSB-EIL # 24           Page 2 of 2




                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

SANTIAGO CALLE,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
       vs.                                         )          No. 2:19-cv-02354-CSB-EIL
                                                   )
TARGET CORPORATION,                                )
                                                   )
               Defendant.                          )

                                   CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on December 4, 2020, he electronically
filed with the Clerk of the Court the foregoing Stipulation to Dismiss with the Clerk of the Court
using the CM/ECF system, which will send notification of such filing to the following:

 Gray I. Mateo-Harris (6297139)
 Kelsey J. Schmidt (6321457)
 Fox Rothschild LP
 321 N. Clark Street, Suite 1600
 Chicago, Illinois 60654
 (312) 338-5906
 g.mateo-harris@Foxrothschild.com
 k.schmidt@Foxrothschild.com


                                            Respectfully Submitted,

                                            By: /s/Ronald S. Langacker
                                            Ronald S. Langacker, #6239469
                                            Attorney for Plaintiff
                                            Langacker Law, Ltd.
                                            210 N. Broadway Avenue
                                            Urbana, Illinois 61801
                                            (217) 954-1025
                                            ron@langackerlaw.com




                                               2
